Case 2:20-cv-17871-CCC-AME Document 19 Filed 06/21/21 Page 1 of 2 PageID: 159




                                                     June 21, 2021

 VIA ECF
 Honorable André M. Espinosa
 United States District Court
 District of New Jersey
 Martin Luther King, Jr. Courthouse
 50 Walnut Street
 Room 2037, Courtroom 2D
 Newark, NJ 07102


         RE: Dotcom Distribution Corp. v.
             Travelers Property Casualty Company of America and
             The Phoenix Insurance Company
             No. 2:20-cv-17871


Dear Judge Espinosa:

       The parties jointly submit this letter in advance of the status conference in the above-
referenced matter scheduled for June 23, 2021. Arthur R. Armstrong, Esq., of Flaster Greenberg,
P.C., will appear on behalf of Plaintiff Dotcom Distribution Corp. (“Plaintiff” or “Dotcom”).
Adam A. Alster, Esq. and Rachel Hager, Esq. of Finazzo Cossolini O’Leary Meola & Hager,
LLC, will appear on behalf of Defendants Travelers Property and Casualty Company of America
and The Phoenix Insurance Company (collectively, “Defendants” or “Travelers”).

       By way of background, this matter involves an insurance coverage dispute between
Dotcom and Travelers. The dispute involves insurance coverage for claims asserted by Adore
Me, Inc. against Dotcom in an arbitration proceeding (the “Adore Me Arbitration”).

       Dotcom asserted the following causes of action: Breach of Contract (Count I); Breach of
the Implied Covenant of Good Faith and Fair Dealing (Count II); Violation of the New Jersey
Consumer Fraud Act (Count III); and Declaratory Judgment (Count IV).

        Defendants filed an answer denying Plaintiff’s causes of action and asserting,
among other defenses, that Plaintiff’s claims are barred by the terms of Defendants’ policies,
that Plaintiff’s claims do not involve physical loss of or damage to Covered Property from
any Covered Causes of Loss, that to the extent the alleged loss was caused by or resulted
from delay, loss of use, loss of market value, other consequential loss, unexplained
disappearances and/or shortages found upon taking inventory, the alleged loss is excluded
under the Defendants’ policies and that some or all of the damages alleged did not take place
during the applicable policy periods.



8339505 v1
Case 2:20-cv-17871-CCC-AME Document 19 Filed 06/21/21 Page 2 of 2 PageID: 160

Honorable André M. Espinosa
June 21, 2021
Page 2



        Dotcom was provided a defense of the Adore Me Arbitration by two other insurance
companies, both of which provided Dotcom with separate defense counsel. Then, after the
commencement of this litigation, Travelers began providing a defense to Dotcom in the Adore
Me Arbitration by providing an additional third defense counsel. The Adore Me Arbitration
recently settled, with the funding of such settlement paid by Travelers and the two other
insurance companies that provided a defense. After the settlement of the Adore Me action and
Travelers’ specific request for Dotcom to provide a settlement demand, Dotcom made a
settlement demand to Travelers. Travelers is currently reviewing the demand and intends to
respond to the settlement demand shortly.

       The parties have agreed to a mutual extension of time to July 6, 2021 to respond to
outstanding written discovery requests. The parties will proceed to complete written discovery
and depositions in the coming months. The discovery end date is November 1, 2021.

        The parties look forward to speaking with Your Honor at the conference later this week.
In the meantime, should the Court require any additional information, please let us know.

                                                  Respectfully submitted,

                                                  FLASTER/GREENBERG P.C.



                                                  By: /s/ Arthur R. Armstrong ______________
                                                      Arthur R. Armstrong, Esquire
                                                      1810 Chapel Avenue West
                                                      Cherry Hill, NJ 08002
                                                      (215) 587-5608
                                                      arthur.armstrong@flastergreenberg.com

                                                  FINAZZO COSSOLINI O’LEARY
                                                  MEOLA & HAGER, LLC


                                                  By: /s/ Rachel R. Hager _________________
                                                      Rachel R. Hager, Esquire
                                                      Adam A. Alster, Esquire
                                                      67 East Park Place, Suite 901
                                                      Morristown, NJ 07960
                                                      (973) 343-4965
                                                      (973) 343-4969
                                                      rachel.hager@finazzolaw.com
                                                      adam.alster@finazzolaw.com


8339505 v1
